Citation Nr: 1242176	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-13 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hyperlipidemia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions that were issued by the Regional Office (RO) in Waco, Texas. 

The Veteran was scheduled for a hearing in front of the RO in April 2010, but he cancelled the hearing.  The hearing was rescheduled for October 2010 and the Veteran failed to show up.  

In a November 2009 statement, the Veteran withdrew the issues of entitlement to an increased disability rating for anxiety disorder, a cervical spine disability, a lumbar spine disability, and residuals status post vasectomy, and entitlement to service connection for bilateral pulmonary emboli, heart disease, status post left inguinal hernia repair, a crush injury to the right index finger, Bell's Palsy, and bilateral hearing loss.  As the Veteran has withdrawn these issues, they are not before the Board.  

The issue of whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hyperlipidemia is a laboratory finding, not a disease or disability under VA law and regulations. 

2.  Resolving reasonable doubt in the Veteran's favor, the evidence shows that it is at least as likely as not that the tinnitus occurred during, or as a result of, military service. 

CONCLUSIONS OF LAW

1.  Hyperlipidemia is not a disease or injury that was incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012). 

2.  Tinnitus was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5013, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 (2012).  With respect to the claim of entitlement to service connection for tinnitus, the Board notes that the claim is being granted in full, as will be discussed below.  Therefore, the Board finds that any error in notice or assistance is harmless.

In this case, the Veteran was sent a letter in October 2007 which predated the rating decision and explained the types of evidence that VA would obtain on behalf of the Veteran and the types of evidence VA could request on his behalf.  The letter also explained what the evidence needed to show in order to establish service connection for a claimed disability and explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.

In addition to its duty to provide the aforementioned notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records from the Veteran's period of active service, VA treatment records, private treatment records, and written statements submitted on behalf of the Veteran.  

The Veteran was not provided an examination in regard to the claimed hyperlipidemia.  In this regard, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  In this case VA was not required to provide an examination or medical opinion because, as will be discussed below, hyperlipidemia is not a disability.  Therefore, an examination or opinion would not be useful, and the record contains sufficient information so as to allow the Board to decide the claim.  

Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during active military service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A.  Hyperlipidemia

The Veteran contends he is entitled to service connection for hyperlipidemia.

Service treatment records show the Veteran had high lipids on laboratory findings.  He was treated with oral medication.  Post service, private treatment records show the Veteran was treated for high lipids.  By definition, hyperlipidemia is a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglycerides and hypercholesterolemia (high cholesterol).  Dorland's Illustrated Medical Dictionary 795 (28th ed. 1994).  As such, this is a laboratory test result and not, in and of itself, a disability or injury for which service connection can be granted.  While hyperlipidemia may be evidence of underlying disability or may later cause disability, service connection may not be granted for a laboratory finding.  A disability for VA compensation purposes refers to an impairment of earning capacity due to a disease or injury, rather than to a disease or injury itself.  See Allen v. Brown, 7 Vet. App. 439  (1995). 

Accordingly, service connection for hyperlipidimia is not warranted.  

B.  Tinnitus

The Veteran contends he is entitled to service connection for tinnitus.  He argues that noise exposure from flying planes caused his current tinnitus.  The Veteran's service records do not show any complaints of, or treatment for, tinnitus. 

The Veteran was afforded a VA audiological examination in May 2009.  The Veteran gave a history of exposure to engine noise, noise from flying in aircraft, and noise from some weapons training.  He reported his job while in the military was Crew Chief and Jet Engine Mechanic.  He reported being employed as an instructor for aircraft maintenance since separation from service and he denied any recreational noise exposure.  The Veteran reported he has an ear infection about once a year.  Regarding the incurrence of tinnitus, he stated that he is unsure as to when it began but he estimates it began somewhere around 2001, or maybe even before.  He did not recall any incident which triggered the tinnitus.  He reported the tinnitus was bilateral and constant.  Tympanogram was within normal limits and acoustic reflex test was unremarkable.  The Veteran was diagnosed with tinnitus.  The examiner opined that the reported tinnitus is less likely as not caused by or is the result of his Naval career and the duties associated with it.  The examiner noted that the Veteran had not reported tinnitus in service and that one of the many causes of tinnitus is middle ear disorders, which includes ear infections and he had stated he has an ear infection about once a year.  

After a review of the evidence above and resolving all doubt in the Veteran's favor, the Board finds that the evidence supports a grant of service connection for tinnitus.  In this regard, the Board notes that in opining that the tinnitus was not related to service, the VA examiner reasoned that the Veteran's tinnitus was related to the reported ear infections which occurred about once a year.  A review of the service treatment records reveals that the Veteran was treated for ear infections in service on at least three different occasions, December 1988, August 1993 and February 1996.  Moreover, the Veteran is competent to report when his tinnitus started.  In this regard, he stated his tinnitus started in 2001 or maybe earlier which is while he was still in service.  As the record stands, the Veteran's tinnitus has been related to his recurrent ear infections, some of which occurred in service.  As the record stands right now, there is nothing to disassociate the tinnitus from the ear infections in service.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is granted.  


ORDER

Service connection for hyperlipidemia is denied.  

Service connection for tinnitus is granted.  


REMAND

The Veteran seeks service connection for bilateral hearing loss disability.  In a November 2009 statement, the Veteran withdrew the issue of entitlement to service connection for bilateral hearing loss which had bene on appeal.  The RO accepted an April 2011 statement from the Veteran's representative as a request to reopen the claim for service connection for bilateral hearing loss.  In a rating decision of September 2012, the RO denied the Veteran's request.  In October 2012, the Veteran's representative filed a statement arguing that service connection for bilateral hearing loss should be granted.  The Board accepts this statement as a notice of disagreement with the September 2012 rating decision.  This matter has not been the subject of a statement of the case. 

The United State Court of Appeals for Veterans Claims (Court) has held that where there is a notice of disagreement filed, the appeals process has started and the Board is to remand such issue to the RO for the promulgation of a statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

In light of the foregoing, the case is REMANDED for the following action:

RO/AMC should issue a statement of the case on issue of the request to reopen the claim for service connection for bilateral hearing loss.  Thereafter, they should have an opportunity to respond thereto.  Appellant and his representative are notified that for the appeal to return to the Board, a timely substantive appeal must be submitted.  Otherwise the appeal will be closed at the RO/AMC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


